Citation Nr: 0507683	
Decision Date: 03/15/05    Archive Date: 03/30/05	

DOCKET NO.  98-00 246A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left eye twitching, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, that denied the benefit sought on 
appeal.  The veteran, who had active service from September 
1982 to September 1984 and from February 1991 to April 1991, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  In February 2002 and July 
2003, the Board returned the case to the RO for additional 
development, following which the case was returned to the 
Board for further appellate review.

At the time the veteran's claim was last before the Board in 
July 2003 one of the issues then on appeal was entitlement to 
service connection for fatigue.  Following the development 
requested by the Board in the July 2003 remand, a July 2004 
rating decision granted service connection for chronic 
fatigue syndrome.  Consequently, that matter is no longer 
before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Left eye twitching was not manifested during service and 
is not shown to be causally or etiologically related to 
service, including as due to an undiagnosed illness.


CONCLUSION OF LAW

Left eye twitching, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the rating decision 
in this case, as well as the Statement of the Case and the 
various Supplemental Statements of the Case issued in 
connection with the veteran's appeal have notified her of the 
evidence considered, the pertinent laws and regulations and 
the reasons her claim was denied.  In addition, a letter to 
the appellant, dated in July 2001 specifically notified her 
of the substance of the VCAA, including the evidence 
necessary to substantiate her claim and the division of 
responsibilities between the veteran and the VA in obtaining 
that evidence.  In a decision promulgated on January 13, 
2004, Pelegrini v. Principi, 18 Vet. App. 112 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
indicated that four elements are required for proper VCAA 
notice: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by the VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to this 
claim (or claims).  Here, as indicated in the discussion 
above, the RO clearly has met the first three of the four 
notice requirements in connection with the issue on appeal.  
Further, although the July 2001 letter does not specifically 
contain the "fourth element," the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
her claim.  For example, the RO told her in the letter to 
identify her VA and non-VA medical providers and provide 
releases, as appropriate, and that she could obtain the 
medical evidence herself and submit it to VA.  She was also 
told she could submit lay statements as well as medical 
opinion evidence if she had them in her possession.  All the 
VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been fully 
satisfied

While the Board acknowledges that the July 2001 VCAA letter 
was provided to the veteran after the initial unfavorable 
decision in this case, in Pelegrini, supra, the Court has 
held that in such situations, an appellant has a right to a 
VCAA content-complying notice and proper subsequent VA 
process.  That notice was provided to the appellant in July 
2001 and the RO subsequently reviewed the veteran's claim and 
continued the denial of the benefit sought on appeal.  This 
would appear to satisfy the notification requirements of the 
VCAA.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  While it appears 
that not all of the veteran's service medical records have 
been obtained, the absence of these records is not crucial to 
the appellant's claim since she has not reported that she 
received any treatment for left eye twitching during service.  
Indeed, in the appellant's initial March 1995 application for 
VA benefits she reported that the left eye twitching began in 
January 1992, following her separation from service.  The 
Board would note that all medical records identified by the 
appellant, including VA medical records, are associated with 
the claims file and the veteran has been afforded various VA 
examinations in connection with this claim as well as other 
claims.  The Board believes that there is sufficient medical 
evidence of record to make a decision on the appellant's 
claim.  The Board would also observe that the appellant and 
her representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide her claim.  Therefore, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim has been obtained and that the case is 
ready for appellate review.

Background and Evidence

Service medical records from the periods of the veteran's 
active service from September 1982 to September 1984 and 
February 1991 to April 1991 are unavailable and it appears 
from the record that further effort to obtain those records 
would be futile.  Records of treatment at service medical 
facilities following separation from service include a post 
Gulf War physical performed in November 1993.  The Report of 
the Medical Examination portion of the examination indicates 
that the eyes were normal on clinical evaluation and on the 
Report of Medical History portion of the examination the 
veteran denied eye trouble.

A report of a VA Persian Gulf War examination performed in 
December 1994 contains no complaints regarding the left eye 
and examination of the eyes was unremarkable.

A VA Form 21-526 (Veteran's Application for Compensation or 
Pension) received in March 1995 shows the veteran reported 
that left eye twitching began in January 1992.  She indicated 
that had received treatment from staff physicians as a 
dependent in service medical facilities following her 
separation from service.

Medical records dated following separation from service, 
including treatment received at service medical facilities 
and VA medical facilities, show no treatment for left eye 
twitching.

A report of a VA general medical examination performed in 
April 1995 shows the veteran reported a medical history of 
left eye twitching.  She indicated that she had complaints of 
occasional left eye twitching that seemed to happen on a 
daily basis.  Following the examination, the pertinent 
diagnosis was muscle twitch, left eye, probably stress 
related.

The veteran presented testimony at a hearing at the RO in 
January 1998.  At that hearing she offered testimony 
concerning the nature of her left eye twitching, indicating 
that she experienced it every couple of weeks and that it 
went on and off for a day or two.  She stated that it began 
in 1992 or 1993.  She described it as "an irritating type 
thing."  Transcript at 5.

Associated with the claims file are statements from service 
comrades, a family member and the veteran's husband.  With 
the exception of the statement from the veteran's husband, 
those statements contain no information concerning the 
veteran's claim for service connection for left eye 
twitching.  The statement from the veteran's husband related 
that the left eye twitching happened every few weeks or so 
and that the veteran was very irritated by the twitching.  He 
stated that the veteran had been informed that the left eye 
twitching was due to stress, but he indicated that she did 
not seem to experience the twitching when she was stressed.

The veteran underwent several VA examinations in September 
2000.  The eye examination showed the veteran reported a 
history of chronic fatigue and left upper eyelid twitching.  
She reported that the left eye twitching began in 
approximately 1993 and that it occurred approximately every 
day or every other day approximately two times per day, 
lasting approximately 15 minutes at a time.  She indicated 
that they were random in occurrence.  On physical 
examination, there was no evidence of any blepharospasm of 
the eyelid.  Following the examination, the assessment was 
episodic blepharospasm by history, no blepharospasm detected 
on examination.  The examiner indicated that no treatment was 
necessary and that there was no evidence of any disabling 
ocular disease at the current time.  A VA examination for 
neurological disorders shows the veteran reported that she 
had constant eye muscle twitching which affected her vision.  
Examination disclosed the pupils were equal and reactive to 
light and the extraocular muscles were intact.  The pertinent 
assessment following the examination was that the veteran's 
muscle twitching looked like she had blepharospasm, which was 
sometimes due to increased firing of the eye muscle.

A report of a VA review of medical records dated in July 2001 
performed in connection with the veteran's claim for service 
connection for chronic fatigue syndrome reflects that an 
opinion was requested by the BVA as to whether the 
blepharospasm was due to service.  It was noted that 
blepharospasm can be associated with conditions such as 
corneal disease, glaucoma, photophobia, nephrotic cystinosis, 
keratoconjunctivitis and thyroid disease.  It was noted that 
in the most severe cases blepharospasm caused persistent 
eyelid closure.  The reviewer noted that the diagnosis had 
been made based on history and that the veteran had had a 
normal ophthalmic examination without signs of blepharospasm 
and that no ocular disabilities were noted.  The reviewer 
concluded that the etiology of the veteran's blepharospasm 
had not yet been determined and that there were no records of 
the condition existing during service.  It was concluded that 
the blepharospasm was not likely related to military service 
and had not been documented as disabling.

In a statement from the veteran dated in September 2002, she 
stated that her condition of eye twitching was not stress 
related.  The veteran disagreed with the characterization of 
her hearing testimony in the Supplemental Statement of the 
Case and indicated that she said that it was uncomfortable 
and irritating when looking at people's eyes and speaking to 
them when she felt her eyelid fluttering.  She explained that 
because her eye twitching was periodic she was unable to see 
a physician as it was happening.  She concluded that she did 
not feel that her eye twitching was stress related and noted 
that it happened more frequently when she was experiencing 
fatigue.

A rating decision dated in July 2004 granted service 
connection for chronic fatigue syndrome.  That rating 
decision also deferred consideration of the veteran's claim 
for service connection for a dysthymic disorder.

Law and Analysis

The veteran essentially contends that her periodic or 
episodic left eye twitching is related to service, possibly 
due to an undiagnosed illness.  The veteran points out that 
this symptomatology began shortly following her service in 
the Persian Gulf.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may also be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service.  38 C.F.R. 
§ 3.303(b).  Generally, to prove service connection the 
record must contain:  (1) medical evidence of a current 
disability, (2) medical evidence or in certain circumstances, 
lay testimony, of an inservice incurrence or aggravation of 
an injury or disease, and (3) medical evidence of a nexus 
between the current disability and the inservice disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

With respect to veterans who served in the Southwest Asia 
Theater of Operations during the Persian Gulf War, on 
November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans Benefit Act," which was Title I of the "Veterans 
Benefit Improvement Act of 1994," Pub. L. 103-446.  That 
statute, in part, added a new § 1117 to Title 38, United 
States Code.  Section 1117 authorized the VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses, which become manifest either during 
active duty in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.  

In February 1995, the VA implemented the Persian Gulf War 
Veterans Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad, but 
nonexclusive, list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 
38 C.F.R. § 3.317, the presumptive period during which a 
veteran had to experience manifestations of a chronic 
disability was two years after the date on which he or she 
last performed active service in the Southwest Asia Theater 
of Operations during the Gulf War.  In April 1997, the VA 
published an interim rule that extended the presumptive area 
to December 31, 2001.  In November 2001 the VA expanded the 
presumptive period from December 2001 to December 2006.  

On December 27, 2001, the "Veterans Education and Benefits 
Expansion Act of 2001 was enacted.  This liberalizing 
legislation amended various provisions of 38 U.S.C.A. §§ 1117 
and 1118, including a complete revision of § 1117(a), which 
now provides that the Secretary may pay compensation under 
this subchapter to a Persian Gulf veteran with a qualifying 
chronic disability that became manifest-(A) during service on 
active duty in the Armed Forces in the Southwest Asia Theater 
of Operations during the Persian Gulf War; or (B) to a degree 
of 10 percent or more during the presumptive period 
prescribed under subsection (b).  For purposes of this 
subsection, the term "qualifying chronic disability" means a 
chronic disability resulting from any of the following (or 
any combination of the following):  (A) an undiagnosed 
illness; (B) a medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms, or (C) any diagnosed illness that the 
Secretary determines in regulations prescribed warrants a 
presumption of service connection.  

In addition to the complete revision of § 1117(a), a new 
subsection (g) was added to § 1117.  That subsection provided 
that for purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include:  (1) fatigue, (2) unexplained 
rashes or other dermatological signs or symptoms, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurological 
signs and symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the upper or lower 
respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  

Based on this record and the law set forth above, the Board 
concludes that service connection for left eye twitching, to 
include as due to undiagnosed illness is not warranted.  At 
the outset, the Board notes that left eye twitching was not 
manifested during service, nor does the veteran contend that 
her left eye twitching began during service.  She has 
consistently reported that it began following service in 1992 
or 1993, and the Board notes that in the veteran's initial 
March 1995 application for VA benefits she indicated that the 
left eye twitching had begun in January 1992.  As such, it is 
clear that the left eye twitching was not manifested during 
service.  The Board would also note that there is no medical 
opinion of record that suggests that the veteran's left eye 
twitching was in any way related to her period of service.

With respect to the veteran's contention that her left eye 
twitching may be due to an undiagnosed illness, the Board 
would note that the veteran's left eye twitching is more 
formally diagnosed as blepharospasm.  As such, it cannot be 
considered an undiagnosed illness.  In addition, the 
veteran's left eye twitching does not represent a medically 
unexplained, chronic, multisystem illness.  In this regard, 
the July 2001 review of the veteran's medical records noted 
that blepharospasm could be associated with numerous specific 
disorders, such as corneal disease, glaucoma, photophobia, 
nephrotic cystinosis, keratoconjunctivitis and thyroid 
disease.  Furthermore, to the extent that the veteran's left 
eye twitching may be medically unexplained, it is, according 
to the record, more likely a sign or symptom of some other 
illness.  For example, the record has suggested that the 
veteran's left eye twitching may be a symptom of stress or 
chronic fatigue.  

As such, the record before the Board does not demonstrate 
that the veteran's left eye disability represents an 
undiagnosed illness or a medically unexplained chronic, 
multisystem illness.  Therefore, the veteran's blepharospasm 
is not shown to be a disorder for which service connection 
can be granted on a presumptive basis based on the veteran's 
active service in the Southwest Asia Theater of Operations 
during the Gulf War.  Consequently, the Board concludes that 
since the veteran's left eye twitching was not manifested 
during service, is not shown to be causally or etiologically 
related to service, and is not shown to be presumptively 
related to the veteran's Gulf War service, service connection 
is not established.  

In reaching this decision, the Board is cognizant of the 
"benefit of the doubt" rule.  However, the Board finds that 
the weight of the evidence is against the veteran's claim for 
service connection, and as such, this case does not present 
an approximate balance of positive and negative evidence for 
application of the benefit of the doubt rule.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for left eye twitching, to include as due 
to an undiagnosed illness, is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


